Digitally signed
                                                                           by Reporter of
                                                                           Decisions
                                                                           Reason: I attest
                          Illinois Official Reports                        to the accuracy
                                                                           and integrity of
                                                                           this document
                                 Appellate Court                           Date: 2021.03.22
                                                                           16:01:59 -05'00'



                      Kuhn v. Nicol, 2020 IL App (5th) 190225



Appellate Court       MICHAEL KUHN and JUDY KUHN, Plaintiffs-Appellees, v.
Caption               RICHARD E. NICOL, M.D.; ROBERT J. MARSHALL, M.D.;
                      INFINITY-MEDS, LLP; and ST. JOSEPH’S HOSPITAL, BREESE,
                      OF THE HOSPITAL SISTERS OF THE THIRD ORDER OF
                      ST. FRANCIS, Defendants (Richard E. Nicol, M.D., Defendant-
                      Appellant).



District & No.        Fifth District
                      No. 5-19-0225



Rule 23 order filed   April 27, 2020
Motion to
publish allowed       June 4, 2020
Opinion filed         June 4, 2020



Decision Under        Appeal from the Circuit Court of St. Clair County, No. 18-L-379; the
Review                Hon. Heinz M. Rudolf, Judge, presiding.



Judgment              Reversed and remanded with directions.


Counsel on            Craig L. Unrath, of Heyl, Royster, Voelker & Allen, P.C., of Peoria,
Appeal                and Richard K. Hunsaker and Martha E. Ravenhill, of Heyl Royster,
                      Voelker & Allen, P.C., of St. Louis, Missouri, for appellant Richard
                      E. Nicol.
                               Michael J. Nester, Chi-Yong Throckmartin, and Jason M. Gourley, of
                               Donovan Rose Nester, P.C., of Belleville, for appellant St. Joseph’s
                               Hospital, Breese, of the Hospital Sisters of the Third Order of
                               St. Francis.

                               William P. Hardy and Madelyn J. Lamb, of Hinshaw & Culbertson,
                               LLP, of Springfield, for appellant Infinity-Meds, LLP.

                               Thomas Q. Keefe Jr. and Kelly T. Crosby, of Keefe, Keefe & Unsell,
                               P.C., of Belleville, for appellees.



     Panel                     JUSTICE MOORE delivered the judgment of the court, with opinion.
                               Justices Overstreet and Boie concurred in the judgment and opinion.


                                                OPINION

¶1        The defendant, Richard E. Nicol, M.D., appeals the May 7, 2019, order of the circuit court
      of St. Clair County, which denied his motion to transfer this cause to Clinton County on the
      basis of forum non conveniens. For the following reasons, we reverse and remand with
      directions that the circuit court transfer this cause to Clinton County.

¶2                                              I. FACTS
¶3        On May 30, 2018, the plaintiffs, Michael Kuhn and Judy Kuhn, filed a complaint in the
      circuit court of St. Clair County, alleging a cause of action for medical malpractice against
      St. Joseph’s Hospital, Breese, of the Hospital Sisters of the Third Order of St. Francis
      (St. Joseph’s) and Infinity-Meds, LLP (Infinity), as well as Richard E. Nicol, M.D., and Robert
      J. Marshall, M.D. 1 The complaint alleges that St. Joseph’s and Infinity’s employees, Dr. Nicol
      and Dr. Marshall, negligently failed to timely diagnose and treat Michael’s stroke, causing
      Michael debilitating injury. On July 31, 2018, St. Joseph’s filed a motion to transfer venue to
      Clinton County on the grounds of forum non conveniens.
¶4        According to St. Joseph’s motion to transfer, the plaintiffs are residents of Clinton County,
      the alleged medical malpractice occurred in Clinton County, and all pertinent records regarding
      the events surrounding the plaintiffs’ allegations of medical malpractice are in Clinton County.
      St. Joseph’s argued that because the plaintiffs’ cause of action had no connection to St. Clair
      County, the relevant private and public interest factors strongly favor transfer to Clinton
      County. In support of its motion, St. Joseph’s attached the “Annual Report of the Illinois
      Courts Statistical Summary—2016,” which indicates that in calendar year 2016, 100 civil cases

          1
           Originally, the complaint named Midwest Emergency Department Services, Inc., as a defendant.
      However, on July 9, 2018, the circuit court granted the plaintiffs’ motion to amend the complaint by
      interlineation to substitute Infinity as the correct defendant.

                                                   -2-
     were filed in Clinton County, one of which was terminated by verdict. As of 2016, the average
     time between the filing of a civil case and a verdict in Clinton County was 60.2 months. In
     contrast, 2925 cases were filed in St. Clair County, 12 of which were terminated by verdict.
     As of 2016, the average time between the filing of a civil case and a verdict in St. Clair County
     was 66.9 months.
¶5        On August 2, 2018, Infinity filed a motion to join St. Joseph’s motion to transfer this case
     to Clinton County. On August 21, 2018, in lieu of a response addressing the arguments set
     forth in the motions to transfer, the plaintiffs filed the affidavit of their counsel “in opposition
     to the motion to transfer.” According to the affidavit, “in fact there is a good deal of evidence
     located in St. Clair County.” The affidavit identified medical professionals who the affidavit
     indicated “are actively treating [the] plaintiff” at medical facilities in Belleville and O’Fallon,
     located in St. Clair County. The affidavit then states that, “[i]n addition, [the] plaintiff has
     several lay witnesses who would have relevant information about [the] plaintiff’s condition
     both before and after the stroke, and how [the] defendants[’] alleged negligence has affected
     him and those individuals are all located in St. Clair County.” The affidavit then contains a list
     of 25 names.
¶6        On September 19, 2018, the circuit court held a hearing on St. Joseph’s and Infinity’s
     motion to transfer. On September 21, 2018, the circuit court entered an order denying the
     motion to transfer. On October 10, 2018, St. Joseph’s filed a supplement to its motion to
     transfer, attaching the medical record of Michael’s admission into St. Joseph’s during the time
     of the alleged medical malpractice, as well as the affidavit of the division director of risk
     management for Hospital Sisters Health System, of which St. Joseph’s is a part. According to
     this affidavit, based on information and belief, the following individuals referenced in the
     medical record reside in Clinton County: (1) Dr. Arnel Garcia (primary care medicine),
     (2) Dr. David Neighbors (primary care medicine), (3) Dr. Brett Prywitch (radiology),
     (4) Elizabeth Terry (registered nurse), (5) Geralyn Stock (clerk), and (6) Veronica Hund (ECG
     technician). In addition, the affidavit states that St. Joseph’s is a not-for-profit corporation with
     its exclusive place of business in Clinton County and operates a hospital in Clinton County.
     The affidavit further states that its medical records, department records, and imaging studies
     are maintained in Clinton County. Finally, the affidavit states that Hospital Sisters Health
     System is based in Springfield, Illinois, and St. Joseph’s is a separate legal entity with its own
     board of directors.
¶7        On October 12, 2018, St. Joseph’s filed a second supplement to its motion to transfer,
     attaching information from the website for the ambulance service that transferred Michael to
     the hospital following his stroke. The information shows that the ambulance service is in
     Clinton County. On December 12, 2018, this court granted St. Joseph’s and Infinity’s petition
     for leave to appeal the circuit court’s September 21, 2018, order denying their motion to
     transfer. That appeal was docketed in this court as case No. 5-18-0501.
¶8        On March 4, 2019, having recently been served with the complaint, Dr. Nicol filed his own
     motion to transfer the case to Clinton County based on forum non conveniens. Dr. Nicol
     attached his affidavit to the motion. In his affidavit, Dr. Nicol attested that his care and
     treatment of Michael took place at St. Joseph’s in Clinton County, and none of Michael’s
     treatment occurred in St. Clair County. Further, Dr. Nicol averred that he resides in Madison
     County and worked in Clinton County at the time of his treatment of Michael. Dr. Nicol’s
     affidavit concluded that participating in a trial in St. Clair County would be personally and

                                                   -3-
       professionally inconvenient to him, and that a trial in Clinton County would be more
       convenient. Dr. Nicol also attached the medical records from St. Joseph’s under seal, as well
       as the information on the ambulance service and the Statistical Summary of the Illinois Courts
       from 2016, to his motion to transfer.
¶9         On March 18, 2019, St. Joseph’s and Infinity filed a motion to stay their appeal pending
       the circuit court’s ruling on Dr. Nicol’s motion to transfer. On April 3, 2019, this court entered
       an order staying the appeal in No. 5-18-0501. On May 7, 2019, the circuit court entered an
       order denying Dr. Nicol’s motion to transfer. On June 5, 2019, Dr. Nicol filed a petition for
       leave to appeal, which this court granted on August 21, 2019.

¶ 10                                            II. ANALYSIS
¶ 11       This court recently set forth, in detail, the standards to be employed by the circuit court,
       and by this court on review, when the issue is whether to transfer a cause based on the doctrine
       of forum non conveniens set forth in Illinois Supreme Court Rule 187(c)(2) (eff. Jan. 4, 2013):
              “ ‘A trial court’s decision on a forum non conveniens motion will be reversed only if it
              can be shown that the trial court abused its discretion in balancing the various factors
              at issue.’ Gridley v. State Farm Mutual Automobile Insurance Co., 217 Ill. 2d 158, 169
              (2005). A circuit court abuses its discretion where no reasonable person would take its
              adopted view. Dawdy v. Union Pacific R.R. Co., 207 Ill. 2d 167, 177 (2003).
                   ‘Forum non conveniens is an equitable doctrine founded in considerations of
              fundamental fairness and the sensible and effective administration of justice.’
              Langenhorst v. Norfolk Southern Ry. Co., 219 Ill. 2d 430, 441 (2006). The doctrine
              permits the circuit court to decline jurisdiction over a case when trial in another forum
              would better serve the ends of justice. Id. If jurisdiction is so declined, the case must
              be dismissed because the circuit court lacks the authority to transfer it. Fennell v.
              Illinois Central R.R. Co., 2012 IL 113812, ¶ 13. ‘The dismissal is conditioned on the
              plaintiff timely filing the action in the other forum; and the defendant accepting service
              of process from that court, and waiving any available statute of limitations defense.’
              Id.; see also Ill. S. Ct. R. 187(c)(2) (eff. Jan. 4, 2013). ‘Each forum non conveniens case
              must be considered as unique on its facts.’ Langenhorst, 219 Ill. 2d at 443. ‘Every
              request for transfer based upon forum non conveniens must be decided pursuant to an
              “individualized, case-by-case consideration of convenience and fairness.” ’ Gridley,
              217 Ill. 2d at 168 (quoting Van Dusen v. Barrack, 376 U.S. 612, 622 (1964)).
                   In determining whether to grant or deny a motion to dismiss on the basis of
              forum non conveniens, the circuit court must balance private interest factors affecting
              the litigants and public interest factors affecting the administration of the courts.
              Dawdy, 207 Ill. 2d at 172. The private interest factors include the convenience of the
              parties; the relative ease of access to sources of testimonial, documentary, and real
              evidence; the availability of compulsory process to secure the attendance of unwilling
              witnesses; the cost of obtaining the attendance of willing witnesses; the possibility of
              viewing the premises, if appropriate; and all other practical considerations that make a
              trial easy, expeditious, and inexpensive. Id. The public interest factors include the
              interest in having local controversies decided locally, the administrative difficulties
              caused when litigation is handled in congested venues instead of being handled at its


                                                   -4-
               origin, and the unfairness of imposing jury duty upon residents of a county with no
               connection to the litigation. Id. at 173.
                    The defendant has the burden of showing that the balance of the relevant public and
               private interest factors strongly favors a dismissal and transfer (id.), and the circuit
               court must evaluate the totality of the circumstances when determining whether that
               burden has been met (Fennell, 2012 IL 113812, ¶ 17). The relevant factors are not
               weighed against each other, and no single factor should be emphasized. Langenhorst,
               219 Ill. 2d at 443-44.
                    ‘An additional consideration under the forum non conveniens doctrine is deference
               to the plaintiff’s choice of forum.’ Dawdy, 207 Ill. 2d at 173. It is generally assumed
               that the plaintiff’s choice of forum is convenient, and unless the balance of the relevant
               factors strongly favor a dismissal, the plaintiff’s choice should rarely be disturbed. Id.
               ‘However, when the plaintiff is foreign to the chosen forum and when the action giving
               rise to the litigation did not occur in the chosen forum, the plaintiff’s choice of forum
               is accorded less deference.’ Fennell, 2012 IL 113812, ¶ 18. Moreover, when the
               plaintiff is foreign to the chosen forum and the action that gives rise to the litigation
               did not occur in the chosen forum, ‘it is reasonable to conclude that the plaintiff
               engaged in forum shopping to suit his individual interests, a strategy contrary to the
               purposes behind the venue rules.’ (Internal quotation marks omitted.) Dawdy, 207 Ill.
               2d at 174. ‘A plaintiff’s right to choose a forum “cannot be permitted to override the
               public interest in, and need for, an orderly, efficiently operated judicial system.” ’ Id.
               at 175 (quoting Espinosa v. Norfolk & Western Ry. Co., 86 Ill. 2d 111, 123 (1981)).”
               Shaw v. Haas, 2019 IL App (5th) 180588, ¶¶ 15-19.
¶ 12       Here, as in Shaw, the circuit court abused its discretion by denying Dr. Nicol’s motion to
       transfer on the basis of forum non conveniens because,
               “although we acknowledge [the plaintiffs’] right to choose the forum, a balance of the
               relevant factors strongly favors a transfer to [Clinton] County (see Gridley, 217 Ill. 2d
               at 169) and the record shows that a trial in [Clinton] County would better serve the ends
               of justice, as well as the convenience of the parties (see Dawdy, 207 Ill. 2d at 177).” Id.
               ¶ 20.
       Beginning with the private interest factors, and specifically the relative ease of access to
       sources of evidence, the alleged medical malpractice occurred at St. Joseph’s Hospital in
       Clinton County. The ambulance service that transported Michael to the hospital is also in
       Clinton County, as well as Michael’s primary physician, who Michael visited earlier the day
       of the alleged malpractice. The record contains the name of another primary care physician in
       Clinton County and other employees of St. Joseph’s with relevant knowledge as well. As such,
       all medical personnel and records surrounding the plaintiffs’ allegations of medical malpractice
       are in Clinton County.
¶ 13       We recognize that the plaintiffs’ counsel’s affidavit in opposition to the motion to transfer
       sets forth that the medical professionals providing rehabilitation services to Michael following
       his stroke are in St. Clair County, as well as 25 “lay witnesses who would have relevant
       information about [the] plaintiff’s condition both before and after the stroke.” The supreme
       court has cautioned us, however, not to give undue weight to the fact that treating doctors have
       an office in the plaintiffs’ chosen forum. Bland v. Norfolk & Western Ry. Co., 116 Ill. 2d 217,
       227 (1987). This is because to do so “would allow a plaintiff to easily frustrate the

                                                    -5-
       forum non conveniens principle by selecting as a witness a treating physician or expert in what
       would, in reality, be an inconvenient forum.” Id. We find the same treatment should be afforded
       the plaintiffs’ counsel’s list of 25 lay witnesses who are acquainted with Michael, especially
       where counsel does not provide an explanation of why there are not lay witnesses in Clinton
       County, the county of the plaintiffs’ residence, who could provide identical testimony.
       Accordingly, despite the plaintiffs’ counsel’s efforts to point to evidence that may be located
       in St. Clair County, we find that the factor of relative ease of access to sources of evidence
       favors transfer.
¶ 14        Regarding the convenience of the parties, the plaintiffs reside in Clinton County. A trial in
       Clinton County would be convenient for them, although the defendants may not prevail by
       arguing that St. Clair County is inconvenient for them. Shaw, 2019 IL App (5th) 180588, ¶ 26.
       The defendants all either reside or work in Clinton County. While we recognize that St. Clair
       County is adjacent to Clinton County, the supreme court has rejected the contention that a trial
       in an adjacent county is unquestionably convenient for a defendant. Id. (citing Dawdy, 207 Ill.
       2d at 180). We find that the private interest factors of convenience to the parties and ease of
       access to sources of evidence both weigh in favor of Clinton County because the plaintiffs
       sustained their injuries there and the witnesses are on the whole closer to Clinton County. See
       id.
¶ 15        “The next private interest factor is the possibility of viewing the premises, if appropriate.”
       Id. ¶ 27. While we recognize a viewing of the premises is unlikely in a medical malpractice
       case, if the circuit court were to decide that such a viewing would be appropriate, that would
       occur at St. Joseph’s in Clinton County. Although Clinton County is adjacent to St. Clair
       County, “it would not be rational for a jury of St. Clair County residents to travel to [Clinton]
       County to view the *** site.” Id. (citing Dawdy, 207 Ill. 2d at 179). “Moreover, viewing the
       premises would arguably be more expeditious if the trial were in [Clinton] County.” Id.
       Accordingly, although relatively insignificant, this private interest factor also weighs in favor
       of Clinton County over St. Clair County. Neither party points to any other practical
       considerations that make a trial easy, expeditious, and inexpensive. Viewing the private interest
       factors as a whole, we find that such factors favor Clinton County over St. Clair County.
¶ 16        Turning to the public interest factors—which include court congestion and judicial
       administration, imposing jury duty on residents of a community that is not related to the
       litigation, and the local interest in local controversies—we find that such factors strongly
       support Clinton County as the appropriate forum to try this case. See id. ¶ 29 (citing Dawdy,
       207 Ill. 2d at 180). In Shaw we recognized that, while court congestion in and of itself is
       relatively insignificant if no other relevant factors are in favor of transfer, it is nevertheless
       appropriate to consider it in the plaintiffs’ chosen forum. Id. (citing Dawdy, 207 Ill. 2d at 181).
       Here, like in Shaw, there are other factors that favor transfer. Accordingly, court congestion is
       not insignificant. See id. The Illinois Courts Statistical Summary 2016, which is part of the
       record and detailed in relevant part above, illustrates that the public interest factor of docket
       congestion strongly favors a trial in Clinton County.
¶ 17        Another public interest factor is the local interest in local controversies. See id. ¶ 32. The
       plaintiffs contend that St. Clair County has an interest in this controversy because St. Joseph’s
       has a registered agent in St. Clair County and Infinity does business in St. Clair County. We
       disagree. Although these defendants have business ties to St. Clair County that are sufficient
       to establish venue there, any business transactions that are unrelated to the instant case are

                                                    -6-
       insignificant for purposes of forum non conveniens. See id. In contrast, the plaintiffs reside in
       Clinton County and the alleged medical malpractice and circumstances related thereto occurred
       in Clinton County. As such, this is a controversy local to Clinton County that would be of
       interest to the citizens of Clinton County who rely on the defendants for their medical
       treatment. See Gundlach v. Lind, 353 Ill. App. 3d 677, 683 (2004).
¶ 18        Based on the foregoing, it would not be unfair to burden the citizens of Clinton County
       with jury duty in this case. See Shaw, 2019 IL App (5th) 180588, ¶ 33. In contrast, St. Clair
       County residents should not be burdened with jury duty when the action neither arose there
       nor has any relation to that county. See id. (citing Dawdy, 207 Ill. 2d at 183). Accordingly, the
       public interest factors strongly favor transfer.
¶ 19        Finally, we acknowledge that the plaintiffs’ choice of forum is entitled to some deference.
       Id. ¶ 34. However, they are foreign to their chosen forum because they reside in Clinton County
       and the action giving rise to this litigation did not occur in their chosen forum, but in Clinton
       County. Accordingly, their choice of forum is accorded less deference. Id. (citing Fennell,
       2012 IL 113812, ¶ 18). Here, where the balance of the private and public interest factors
       strongly favors dismissal, it is an abuse of discretion to allow deference to the plaintiffs’ choice
       to outweigh all other considerations. See id.

¶ 20                                       III. CONCLUSION
¶ 21       For the foregoing reasons, we reverse the May 7, 2019, order of the circuit court of St. Clair
       County and remand with directions that the circuit court grant Dr. Nicol’s motion and transfer
       this cause to Clinton County.

¶ 22      Reversed and remanded with directions.




                                                    -7-